Title: To Thomas Jefferson from Philip Pendleton Barbour, 28 March 1825
From: Barbour, Philip Pendleton
To: Jefferson, Thomas


Dear Sir,
Frescati
March 28th 25.
I have received your letter of the 21st inst. and hasten to answer it, before my departure for my Judicial circuit.At the time when I submitted the proposition which I did, I had not seen the regulations of the University. I certainly would not wish any course to be taken, which might affect it’s prosperity, for I feel the deepest interest in it’s complete success; and had I considered the proposition which I made as hazarding that success I certainly should not have made it. I was perfectly willing to render any service which I could, consistently with my continuance in the office which I at present hold; but I cannot bring my mind to surrender that, for the Professorship at the University. It is but justice to myself, to state some few considerations in explanation of my course. Passing by reasons of a minor character, the prominent motives which induced me to retire from Congress, were first—The painful separation from my family—and secondly the fact—That the political creed, which I formed at an early period of my life which had grown with my growth, and increased with my strength, seemed now to be out of fashion and out of favor. Feeling conscious of the correctness of my principles, and resolved therefore not to surrender them, after several years effort, I perceived that I was destined to be in a constant minority, upon every prominent principle of policy, and that it was to be my privilege only to complain, without the power to correct. I determined under these circumstances, to return to my family, with an office tho’ not conspicuous, yet useful & which was conferred upon me in a gratifying manner then & to make a calculation of dollars and cents only, I have but little doubt that the professorship would yield a larger revenue; but were I to accept it, I must either encounter a separation from my family, interrupted only by a day or two at a time, or they must remove to the University. The latter part of the alternative would be inconsistent with their comfort; the former both with their’s & mine. Under the influence of these considerations with others which I for bear to trouble you with, I have after great deliberation come to the conclusion that I ought not to accept the appointment; at the same time, I may be allowed to wish to the University, the utmost degree of prosperity, both on account of my country and of him, who has been it’s founder and it’s patron; and to express the sincere hope, that the Visitors may speedily fill the vacant chair, with an incumbent, who will bring to it, a much larger share of talent, tho’ I will venture to say, few would bring a more ardent zeal.With Sentiments of profound respect. I remain your obdt. Servt.P. P. Barbour